Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
III.  DETAILED ACTION
Claims 1-21 are presented for examination.

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 9/30/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Terminal disclosure 
	A terminal disclosure will be filed per interview with attorney Li. on 12/3/2021 regarding case No. 15/684927, now U.S. Patent No. 10/649983. 


REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance:
The prior art made of record does not teach or fairly suggest the combination of elements recited in independent claims 1 & 18.  More specifically, the prior art of record does not specifically suggest a method, comprising:
developing a master data record including a plurality of verified data attributes, wherein: the plurality of verified data attributes are associated with the corresponding plurality of data attributes of the at least one of the plurality of data records; the plurality of data attributes includes a source significance that is deemed less than a source significance of the corresponding plurality of verified data attributes of the master data record, and at least one of the plurality of verified data attributes being cross-checked among a plurality of various data sources to be deemed correct and current; respectively comparing the plurality of data attributes of the at least one of the plurality of data records with the plurality of verified data attributes of the master data record to determine whether there is a difference; determining a relative level of source priority of a data source of the plurality of various data sources from which the at least one of the plurality of data records is originated from relative to a data source of the plurality of various data sources of a current state version of the master data record in accordance with source evaluation criteria; in response to a determination that there is a difference and that the relative level of source priority of the data source of the at least one of the plurality of data records is equal to or greater than the data source of the current state version of the master data record, storing the current state version of the master data record in a reference data record, and generating an updated version of the master data record based on the at least one of the plurality of data records; and in response to a determination that there is a difference and that the source significance of the data source of the at least one of the plurality of data records is less than the data source of the current state version of the master data record, storing the at least one of the plurality of data records in the reference data record.
Dependent claims 2-17 & 19-21, being definite, further limiting, and fully enabled by the specification are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yicun Wu whose telephone number is 571-272-4087.  The examiner can normally be reached on 8:00 am to 4:30 pm, Monday -Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Alford Kindred, can be reached on (571) 571-272-4037. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system:
"http://portal.uspto.gov/external/portal/pair"
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 866-217-9197 (toll-free)
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Yicun Wu
Patent Examiner
Technology Center 2100
/YICUN WU/
Primary Examiner, Art Unit 2153